                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FAYE VADEN, et al.,                            Case No. 19-cv-01846-HSG
                                   8                     Plaintiffs,                       ORDER TO SHOW CAUSE
                                   9              v.                                       Re: Dkt. No. 32
                                  10        LINN STAR TRANSFER, INC., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is a motion to withdraw as counsel for Plaintiffs Faye Vaden and

                                  14   Alma Jackson, filed by Mr. David Ratner. See Dkt. No. 32. Mr. Ratner’s motion, however, does

                                  15   not indicate that Plaintiffs have agreed to discharge him or that withdrawal is otherwise warranted.

                                  16   See id. Additionally, Mr. Ratner’s co-counsel, Ms. Wendy Chau, has suggested that she is unable

                                  17   to meet the deadlines and obligations in this action without Mr. Ratner’s further assistance. See,

                                  18   e.g., Dkt. No. 40-1 at ¶¶ 3–4, 9, 11. The Court held a case management conference on October 8,

                                  19   2019, to discuss the case schedule and pending motions. See Dkt. Nos. 37, 39, 40. Mr. Ratner did

                                  20   not attend.

                                  21            The Court therefore ORDERS Mr. Ratner to show cause why the motion to withdraw

                                  22   should not be denied for failure to obtain client consent and to avoid reasonably foreseeable

                                  23   prejudice to his clients from his withdrawal. The Court also ORDERS Mr. Ratner to show cause

                                  24   why he should not be sanctioned for failing to appear at the October 8, 2019, hearing while still

                                  25   counsel of record for Plaintiffs in this matter.

                                  26   //

                                  27   //

                                  28   //
                                   1          Counsel must file a statement of two pages or less by October 14, 2019, responding to this

                                   2   order to show cause.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 10/9/2019

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
